Exhibit 10.1


JPMorgan Logo [jpmorganlogo.gif]
 
EXECUTION VERSION
 
                                                             August 19, 2010
 
Rambus Inc.
4440 El Camino Real
Los Altos, California 94022


 
Ladies and Gentlemen:
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and Rambus Inc., a Delaware corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
 
This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law but without regard to its choice of law provisions) on
the Trade Date.  In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
 
 
ARTICLE 1
Definitions
 
Section 1.01 .  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:
 
“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange (or, if applicable, the Successor Exchange on which the Common
Stock has been listed in accordance with Section 7.01(c)), on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “RMBS <Equity> AQR SEC” (or any successor thereto), in its reasonable
judgment, for such Trading Day to determine the 10b-18 VWAP.
 
“Additional Termination Event” has the meaning set forth in Section 7.01.
 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 
 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.
 
“Affected Party” has the meaning set forth in Section 14 of the Agreement.
 
“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.
 
“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.
 
“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.
 
“Alternative Termination Delivery Unit Purchase Period” has the meaning set
forth in Section 7.03.
 
“Bankruptcy Code” has the meaning set forth in Section 9.07.
 
“Business Day” means any day on which the Exchange is open for trading.
 
“Calculation Agent” means JPMorgan Chase Bank, National Association.
 
“Capped Delivery Shares” means, for any date, (i) 55,000,000 shares of Common
Stock minus (ii) the number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments solely to account for dilutive or concentrative
events as set forth in Section 8.02(x).
 
“Cash Dividend” means any per share cash dividend or distribution, or a portion
thereof, declared by Purchaser on Common Stock.
 
“Cash Remainder Amount” has the meaning set forth in Section 7.02.
 
“Clearance System Business Day” means any day on which the principal domestic
clearance system customarily used for settling trades in the Common Stock is
(or, but for the occurrence of a Settlement Disruption Event, would have been)
open for the acceptance and execution of settlement instructions.
 
“Common Stock” means the common stock of the Purchaser, par value $0.001 per
share.
 
“Communications Procedures” has the meaning set forth in Annex A hereto.
 
“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.
 
“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Sections3.01, 3.02, 3.03, 7.02 and 7.03, as applicable,
have been made.
 
“De-Listing” has the meaning set forth in Section 7.01(d).
 
“Discount” means the amount specified as such in the Pricing Supplement.
 

 
 

--------------------------------------------------------------------------------

 

“Early Cash Settlement Amount” means an amount in USD equal to (i) the Purchase
Price multiplied by (ii) (x) one minus (y) the Elapsed Days (from and including
the first Trading Day of the Valuation Period to and including the Early Unwind
Date) divided by the Maximum Contract Period.
 
“Early Share Settlement Amount” means a number of shares of Common Stock equal
to (i) the Purchase Price multiplied by (ii) the Elapsed Days (from and
including the first Trading Day of the Valuation Period to and including the
Early Unwind Date) divided by the Maximum Contract Period (iii) divided by the
arithmetic average of 10b-18 VWAP for each of the Trading Days included in the
Elapsed Days (from and including the first Trading Day of the Valuation Period
to and including the Early Unwind Date) .
 
“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
 
“Early Unwind” has the meaning set forth in Section 3.01(a)(ii).
 
“Early Unwind Date” means any Trading Day so designated by the Purchaser in
accordance with the terms of Article 3.
 
“Elapsed Days” on any Trading Day means, following the close of trading on the
Exchange on such Trading Day, a number equal to the number of Trading Days from
and including the first Trading Day of the Valuation Period to and including
such Trading Day.
 
“Event of Default” has the meaning set forth in Section 14 of the Agreement.
 
“Exchange” means the NASDAQ Global Select Market or any Successor Exchange.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” means the 85th Trading Day following the Trade Date.
 
“Final Disrupted Valuation Date” means the 10th Business Day following the
originally scheduled Expiration Date.
 
“Indemnified Person” has the meaning set forth in Section 9.02.
 
“Indemnifying Party” has the meaning set forth in Section 9.02.
 
“Maximum Contract Period” means a number equal to the scheduled number of
Trading Days beginning on and including the first Trading Day in the Valuation
Period and ending on and including the Expiration Date.
 
“Merger Event” has the meaning set forth in Section 7.01(e).
 
“Nationalization” has the meaning set forth in Section 7.01(e).
 
“Notice of Restricted Period” has the meaning set forth in Section 4.02(b).
 
“Number of Shares” has the meaning set forth in Section 2.01.
 
“Obligations” has the meaning set forth in Section 9.02.
 
“Pricing Supplement” means the Pricing Supplement attached hereto as Annex B.
 
“Purchase Price” means $90,000,000.
 
“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.
 

 
 

--------------------------------------------------------------------------------

 

“Regulation M” means Regulation M under the Exchange Act (or any successor rule
thereto).
 
“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Seller” has the meaning set forth in the first paragraph hereto.
 
“Settlement Date” means the third Business Day following the Valuation
Completion Date.
 
“Settlement Disruption Event” means, in respect of the Common Stock, an event
beyond the control of the parties as a result of which the principal domestic
clearance system customarily used for settling trades in the Common Stock cannot
clear the transfer of the Common Stock.
 
“Share De-listing Event” has the meaning set forth in Section 7.01(d).
 
“Successor Exchange” has the meaning set forth in Section 7.01(d).
 
“Termination Amount” has the meaning set forth in Section 7.02.
 
“Termination Event” has the meaning set forth in Section 14 of the Agreement.
 
“Trade Date” has the meaning set forth in Section 2.01.
 
“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s reasonable
judgment, a material limitation in the trading of Common Stock or any options
contract or futures contract related to the Common Stock, and (iv) during which
there has been no suspension pursuant to Section 4.02 of this Confirmation, or
(y) any day that, notwithstanding the occurrence of events contemplated in
clauses (ii), (iii) and (iv) of this definition, the Calculation Agent
determines in its reasonable discretion to be a Trading Day.
 
“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.
 
“Trigger Event Notice” means a notice delivered from the Seller to the
Purchaser, substantially in the form of Exhibit A attached hereto, following the
occurrence of an Upside Threshold Day.
 
“Upside Threshold” means $26.25, subject to reasonable adjustment by the
Calculation Agent for any corporate event occurring with respect to the Common
Stock that has a dilutive or concentrative effect on the theoretical value of
the Common Stock (including, without limitation, a spin-off, a stock split,
stock or other dividend or distribution, reorganization, rights offering or
recapitalization) during the term of the Transaction.
 
“Upside Threshold Day” means any Trading Day in the Valuation Period for which
the 10b-18 VWAP for such Trading Day exceeds the Upside Threshold, if any.
 
“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.
 
“Valuation Period” means the period of consecutive Trading Days commencing on
and including the first Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.
 

 
 

--------------------------------------------------------------------------------

 

“Valuation Price” means the arithmetic average of 10b-18 VWAP for each of the
Trading Days in the Valuation Period minus the Discount, as determined in good
faith by the Calculation Agent in its reasonable judgment.
 
 
ARTICLE 2
Purchase of the Stock
 
Section 2.01 .  Purchase of the Stock.  Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on the date hereof (the “Trade Date”), a
number of shares of Common Stock (the “Number of Shares”) equal to the Purchase
Price divided by the Valuation Price, rounded to the nearest integer.
 
Section 2.02 .  Payment.  On the first Business Day immediately following the
Trade Date the Purchaser shall pay the Purchase Price to the Seller as payment
for the Number of Shares.  Such payment shall be effected in accordance with the
Seller’s customary procedures.  Seller and Purchaser hereby agree that,
notwithstanding anything to the contrary in this Confirmation or the Agreement,
in the event that (a) an Early Termination Date (whether as a result of an Event
of Default or a Termination Event) occurs or is designated with respect to the
Transaction and, as a result, Purchaser owes to Seller an amount calculated
under Section 6(e) of the Agreement with respect to the Transaction or (b)
Purchaser owes to Seller, pursuant to this Confirmation or the Agreement, such
amount shall be deemed to be zero.
 
 
ARTICLE 3
Subsequent Payments or Share Deliveries
 
Section 3.01 .  Subsequent Payments or Share Deliveries.  (a) (i) Unless an
Upside Threshold Day has occurred during the Valuation Period and the Purchaser
has validly elected an Early Unwind pursuant to subsection (ii) below, the
Seller shall deliver to the Purchaser the Number of Shares on the Settlement
Date in accordance with the Seller’s customary procedures; and
 
(ii) if an Upside Threshold Day occurs during the Valuation Period, (x) upon the
first such occurrence, the Seller shall deliver to the Purchaser a Trigger Event
Notice as soon as reasonably practicable following such occurrence (but in no
event later than two Business Days thereafter) and (y) the Purchaser shall have
the right on any Trading Day to declare an early unwind of the Transaction (an
“Early Unwind”) by delivering a notice to the Seller designating such Trading
Day as an Early Unwind Date prior to open of trading on the immediate following
Trading Day; provided that if the 10b-18 VWAP on the Early Unwind Date is not
greater than the Upside Threshold, the election by the Purchaser of an Early
Unwind shall not be valid and, for the avoidance of doubt, the Transaction shall
continue as if no such election had been made.  In the event of an Early Unwind,
the Seller shall deliver to the Purchaser the Early Share Settlement Amount and
make a payment of cash to the Purchaser in respect of the Early Cash Settlement
Amount, as provided in Section 3.03.
 
Section 3.02 .  Share Delivery and Payment upon Early Unwind.  In connection
with any Early Unwind, the Seller shall (i) deliver to the Purchaser the Early
Share Settlement Amount on the third Business Day following the Early Unwind
Date in accordance with the Seller’s customary procedures and (ii) pay to the
Purchaser the Early Cash Settlement Amount by wire transfer of immediately
available U.S. dollar funds on the third Business Day immediately following the
Early Unwind Date.
 
Section 3.03 .  Staggered Share Deliveries.  For the avoidance of doubt, the
Seller may in its sole discretion deliver shares of Common Stock in partial
satisfaction of any of its obligations under this Article 3 prior to the date on
which the related deliveries are due with notice to Purchaser at least two
Business Days prior to such delivery; provided, that, notwithstanding anything
to the contrary in this Confirmation or any document applicable to the
Transaction, if the Seller so delivers shares of Common Stock prior to the
Valuation Completion Date, in no event shall the Purchaser be obligated to
return or repay such shares of Common Stock.  Any such delivery shall be
effected in accordance with the Seller’s customary procedures.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
Market Transactions
 
Section 4.01 .  Transactions by the Seller.  (a) The parties agree and
acknowledge that:
 
(i) During the Valuation Period, the Seller (or its agent or affiliate) may
effect transactions in shares of Common Stock in connection with this
Confirmation.  The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller; provided that the Seller represents and
warrants to the Purchaser that, for the avoidance of doubt, the Seller has
implemented policies and procedures designed to ensure that such transactions
would not violate the anti-manipulation provisions of the U.S. securities laws.
 
(ii) During any Alternative Termination Delivery Unit Purchase Period, the
Seller (or its agent or affiliate) may purchase shares of Common Stock in
connection with this Confirmation.  The timing of such purchases by the Seller,
the price paid per share of Common Stock pursuant to such purchases, the number
of shares of Common Stock being purchased on any day and the manner in which
such purchases are made, including without limitation whether such purchases are
made on any securities exchange or privately, shall be within the sole judgment
of the Seller; provided that the Seller shall use good faith efforts to make all
purchases of Common Stock in a manner that would comply with the limitations set
forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 (but without
regard to clause (a)(13)(iv) of Rule 10b-18) as if such rule were applicable to
such purchases.
 
(iii) The Purchaser shall, at least one day prior to the first day of any
Alternative Termination Delivery Unit Purchase Period, notify the Seller of the
total number of shares of Common Stock purchased in Rule 10b-18 purchases of
blocks pursuant to the once-a-week block exception set forth in Rule
10b-18(b)(4) by or for the Purchaser or any of its Affiliated Purchasers during
each of the four calendar weeks preceding such day and during the calendar week
in which such day occurs (“Rule 10b-18 purchase” and “blocks” each being used as
defined in Rule 10b-18), which notice shall be substantially in the form set
forth as Exhibit B hereto.
 
(b) The Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in the Seller’s sole judgment
and for the Seller’s own account and (ii) the Purchaser does not have, and shall
not attempt to exercise, any influence over how, when or whether to effect such
transactions, including, without limitation, the price paid or received per
share of Common Stock pursuant to such transactions whether such transactions
are made on any securities exchange or privately.  It is the intent of the
Seller and the Purchaser that this Transaction comply with the requirements of
Rule 10b5-1(c) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and the
Seller shall take no action that results in the Transaction not so complying
with such requirements.
 
Section 4.02 .  Adjustment of Transaction for Securities Laws.  (a)
Notwithstanding anything to the contrary in Section 4.01, if, based on the
advice of counsel, the Seller reasonably determines that on any Trading Day, the
Seller’s trading activity in the Common Stock would not be advisable in respect
of applicable securities laws, then the Seller may extend the Expiration Date,
modify the Averaging Period or otherwise adjust the terms of the Transaction in
its good faith reasonable discretion to ensure the Seller’s compliance with such
laws and to preserve the fair value of the Transaction.  The Seller shall notify
the Purchaser of the exercise of the Seller’s rights pursuant to this Section
4.02(a) upon such exercise.
 
(b) The Purchaser agrees that, during the Contract Period, neither the Purchaser
nor any of its affiliates or agents shall make any distribution (as defined in
Regulation M) of Common Stock, or any security for which the Common Stock is a
reference security (as defined in Regulation M) (other than any distribution
meeting the requirements of the exemptions set forth in Sections 101(b)(10) and
101(b)(7) of Regulation M)  unless the
 

 
 

--------------------------------------------------------------------------------

 

Purchaser has provided to the Seller (i) written notice of such distribution not
later than 4:00 p.m., New York City time, on the Business Day immediately
preceding the first day of the “restricted period”  (as defined in Regulation M)
for such distribution  (any such notice, a “Notice of Restricted Period”); and
(ii) written notice (x) of the final date of such restricted period no later
than 4:00 p.m., New York City time, on the Business Day immediately following
the completion of the related restricted period or (y) that such distribution
will not be completed.  The Purchaser acknowledges that any such Notice of
Restricted Period may cause the provisions of Section 4.02(a) above to
apply.  Additionally, the Purchaser acknowledges and agrees that any notices
given under this section must comply with the standards set forth in Section
5.01(b).
 
Section 4.03 .  Purchases of Common Stock by the Purchaser.  Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period excluding any delivery of shares of affiliates pursuant to the terms of
convertible securities, warrants, options or other similar securities
outstanding as of the Trade Date.
 
 
ARTICLE 5
Representations, Warranties and Agreements
 
Section 5.01 .  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an Early Unwind election pursuant to Section 3.02 (but only, in that case, with
respect to the representations, warranties and agreements set forth in Sections
5.01(a), (b) and (c) below) or elects to receive Alternative Termination
Delivery Units pursuant to Section 7.03, that:
 
(a) Disclosure; Compliance with Laws.  The reports and other documents filed by
the Purchaser with the SEC pursuant to the Exchange Act when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.  The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
 
(b) Rule 10b5-1.  The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.  The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act.  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no amendment, modification or waiver shall be made at any
time at which the Purchaser or any officer or director of the Purchaser is aware
of any material nonpublic information regarding the Purchaser or the Common
Stock.
 
(c) No Manipulation.  The Purchaser is not entering into this Confirmation to
create actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to manipulate the price of
the Common Stock (or any security convertible into or exchangeable for Common
Stock).
 
(d) Regulation M.  The Purchaser is neither engaged, nor contemplating engaging
in, during the Contract Period a distribution (other than any distribution
meeting the requirements of the exemption set forth in Sections 101(b)(10) and
101(b)(7) of Regulation M), as such term is used in Regulation M, that would
preclude
 

 
 

--------------------------------------------------------------------------------

 

purchases by the Purchaser or the Seller of the Common Stock or cause the Seller
to violate any law, rule or regulation with respect to such purchases.
 
(e) Board Authorization.  The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure.  There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.
 
(f) Due Authorization and Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  This Confirmation has been duly authorized, executed and delivered by
the Purchaser and (assuming due authorization, execution and delivery thereof by
the Seller) constitutes a valid and legally binding obligation of the Purchaser
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles, including principles of commercial reasonableness,
good faith and fair dealing.  The Purchaser has all corporate power to enter
into this Confirmation and to consummate the transactions contemplated hereby
and to purchase the Common Stock in accordance with the terms hereof.
 
(g) Certain Transactions.  There has not been any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser that
would fall within the scope of Rule 10b-18(a)(13)(iv).
 
Section 5.02 .  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:
 
(a) Solvency. The assets of the Purchaser at their fair valuation exceed the
liabilities of the Purchaser, including contingent liabilities; the capital of
the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature.
 
(b) Required Filings.  The Purchaser has made, and will use its reasonable best
efforts to make, all filings required, as determined by the Purchaser in its
sole discretion with the advice of counsel, to be made by it with the SEC, any
securities exchange or any other regulatory body in the United States with
respect to the Transaction contemplated hereby.
 
(c) No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets, except, in the
cases of clauses (ii) and (iii) above, where such conflict or violation would
not reasonably be expected to have a material adverse effect on the Purchaser’s
or the Seller’s ability to perform its obligations under the Transaction.
 
(d) Consents.  All governmental and other consents that are required to have
been obtained by the Purchaser with respect to performance, execution and
delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with except
where such failure to obtain or non-compliance would not reasonably be expected
to have a material adverse effect on the Purchaser’s or the Seller’s ability to
perform its obligations under the Transaction.
 
(e) Investment Company Act.  The Purchaser is not and, after giving effect to
the transactions contemplated in this Confirmation, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(f) Commodity Exchange Act. The Purchaser is an “eligible contract participant”,
as such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 5.03 .  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:
 
(a) Agency. Each party agrees and acknowledges that (i) J.P. Morgan Securities
Inc., an affiliate of the Seller (“JPMSI”) has acted solely as agent and not as
principal with respect to this Transaction and (ii) JPMSI has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of this Transaction (including, if applicable, in respect of the
settlement thereof).  Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under this Transaction.  JPMSI is authorized to act as agent for the
Seller.
 
(b) Non-Reliance.  Each party has entered into this Transaction solely in
reliance on its own judgment.  Neither party has any fiduciary obligation to the
other party relating to this Transaction.  In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction.  Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party.  The Purchaser has
conducted its own analysis of the legal, accounting, tax and other implications
of this Transaction and consulted such advisors, accountants and counsel as it
has deemed necessary.
 
Section 5.04 .  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:
 
(a) Due Authorization.  This Confirmation has been duly authorized, executed and
delivered by the Seller and (assuming due authorization, execution and delivery
thereof by the Purchaser) constitutes a valid and legally binding obligation of
the Seller. The Seller has all corporate power to enter into this Confirmation
and to consummate the transactions contemplated hereby and to deliver the Common
Stock in accordance with the terms hereof.
 
(b) Right to Transfer.  The Seller will have the free and unqualified right to
transfer the Number of Shares of Common Stock to be delivered by the Seller
hereunder, free and clear of any security interest, mortgage, pledge, lien,
charge, claim, equity or encumbrance of any kind.
 
(c) Commodity Exchange Act. The Seller is an “eligible contract participant”, as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended.
 
 
ARTICLE 6
Additional Covenants
 
Section 6.01 .  Purchaser’s Further Assurances.  The Purchaser hereby agrees
with the Seller that the Purchaser shall cooperate with the Seller, and execute
and deliver, or use its reasonable best efforts to cause to be executed and
delivered, all such other instruments, and to obtain all consents, approvals or
authorizations of any person, and take all such other actions as the Seller may
reasonably request from time to time, consistent with the terms of this
Confirmation, in order to effectuate the purposes of this Confirmation and the
Transaction contemplated hereby.
 
Section 6.02 .  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that, other than the Transaction, the Purchaser shall not,
during the Contract Period, enter into or alter any repurchase contract or
hedging transaction with respect to the Common Stock (including, without
limitation, with respect to any securities convertible or exchangeable into the
Common Stock) and agrees not to alter or deviate from the terms of this
Confirmation.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 6.03 .  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not communicate any information relating to the Common
Stock or this Transaction (including any notices required by Section 6.05) to
any employee of the Seller or J.P. Morgan Securities Inc., other than as set
forth in the Communications Procedures attached as Annex A hereto.
 
Section 6.04 .  Maximum Deliverable Number of Shares of Common
Stock.  Notwithstanding any other provision of this Confirmation, the Seller
shall not be required to deliver shares of Common Stock (or, if applicable,
other securities comprising the aggregate Alternative Termination Delivery
Units) in excess of the number of Capped Delivery Shares.
 
Section 6.05 .   Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes or has made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser
(other than any such transaction in which the consideration consists solely of
cash and there is no valuation period, or as to which the completion of such
transaction or the completion of the vote by target shareholders has occurred),
then the Purchaser shall (i) notify the Seller prior to the opening of trading
in the Common Stock on any day on which the Purchaser makes, or expects to be
made, or has made any such public announcement, (ii) notify the Seller promptly
following any such announcement (or, if later, prior to the opening of trading
in the Common Stock on the first day of any Alternative Termination Delivery
Unit Purchase Period) that such announcement has been made and (iii) promptly
deliver to the Seller following the making of any such announcement (or, if
later, prior to the opening of trading in the Common Stock on the first day of
any Alternative Termination Delivery Unit Purchase Period) a certificate
indicating (A) the Purchaser’s average daily Rule 10b-18 purchases (as defined
in Rule 10b-18) during the three full calendar months preceding the date of such
announcement and (B) the Purchaser’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of such announcement.  In addition, the
Purchaser shall promptly notify the Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.  Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.
 
 
ARTICLE 7
Termination
 
Section 7.01 .  Additional Termination Events. (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its sole reasonable judgment, that it is unable to effect
transactions in shares of Common Stock in connection with this Confirmation due
to illegality.
 
(b) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) the Valuation Completion Date has not
occurred prior to the Final Disrupted Valuation Date or (v) an event described
in paragraph III of Annex A occurs.
 
(c) A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”); provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes.  In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction.
 
(d) A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise) at any time during the Contract Period of any (i)
 

 
 

--------------------------------------------------------------------------------

 

planned recapitalization, reclassification or change of the Common Stock that
will, if consummated, result in a transfer of more than 50% of the outstanding
shares of Common Stock, (ii) planned consolidation, amalgamation, merger or
similar transaction of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 50% of such shares outstanding), (iii)
other takeover offer for the shares of Common Stock that is aimed at resulting
in a transfer of more than 50% of such shares of Common Stock (other than such
shares owned or controlled by the offeror) or (iv) irrevocable commitment to any
of the foregoing.
 
(e) A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of the Purchaser are nationalized, expropriated
or are otherwise required to be transferred to any governmental agency,
authority or entity.
 
Section 7.02 .  Consequences of Additional Termination Events. In the event of
the occurrence or effective designation of an Early Termination Date under the
Agreement, with respect to the amount payable in respect of this Transaction
pursuant to Section 6(d)(ii) of the Agreement (the “Termination Amount”),
 
(x) to the extent the Seller is holding Alternative Termination Delivery Units
that it has purchased (or has received in respect of shares of Common Stock that
it has purchased) in order to meet its obligations under this Confirmation, the
Seller shall deliver such Alternative Termination Delivery Units (valued by the
Seller in its sole reasonable discretion at their current market value) in
partial satisfaction of its obligation to deliver the Termination Amount, and
 
(y) Seller shall deliver the remainder (the “Cash Remainder Amount”) of the
Termination Amount in cash;
 
provided that the Purchaser may, by delivery of written notice to the Seller on
the second Business Day immediately following the day on which the Seller gives
notice of the Termination Amount with respect to such Early Termination Date
pursuant to Section 6(d) of the Agreement, elect to receive the Cash Remainder
Amount in Alternative Termination Delivery Units pursuant to Section 7.03;
provided, however, that the Purchaser shall have the right to elect to receive
the Cash Remainder Amount in Alternative Termination Delivery Units only if the
representations and warranties made by the Purchaser to the Seller in
Section 5.01, other than in Section 5.01(g), are true and correct in all
material respects as of the date the Seller makes such election, as if made on
such date.
 
Section 7.03 .  Alternative Termination Settlement.  Subject to Section 7.02, if
the Purchaser elects to receive the Cash Remainder Amount in Alternative
Termination Delivery Units, (i) the Seller shall, beginning on the first Trading
Day following the date of the Purchaser's election and ending when the Seller
shall have satisfied its obligations under this clause (the “Alternative
Termination Delivery Unit Purchase Period”), purchase (subject to the provisions
of Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Cash Remainder Amount divided by
(B) the value of such Alternative Termination Delivery Units (determined by
Seller in its sole reasonable judgment based on the prices at which Seller is
able to purchase such Alternative Termination Delivery Units); and (ii) the
Seller shall deliver such Alternative Termination Delivery Units relating to
such purchases to the Purchaser (A) if such Alternative Termination Delivery
Units are traded on an exchange or quotation system, over the principal domestic
clearance settlement customarily used for settling trades in the Alternative
Termination Delivery Units and on the date(s) on which settlement would
customarily occur according to the rules of the relevant exchange or quotations
system and (B) if such Alternative Termination Delivery Units are not traded on
an exchange or quotation system, in a commercially reasonable manner as soon as
commercially reasonably practicable.
 
Section 7.04 .  Notice of Default.  If an Event of Default occurs in respect of
either Party, the Defaulting Party will, promptly upon becoming aware of it,
notify the Non-defaulting Party specifying the nature of such Event of Default.
 

 
 

--------------------------------------------------------------------------------

 



 
 
ARTICLE 8
Adjustments
 
Section 8.01 .  Cash Dividends.  If the Purchaser declares any Cash Dividend
that has a record date during the Contract Period, then on the date on which
such Cash Dividend is paid by the Purchaser to holders of record, the Seller
shall pay to the Purchaser an amount in cash equal to the product of (i) the
amount of such Cash Dividend and (ii) the theoretical delta number of shares, as
reasonably determined by the Calculation Agent, required for the Seller to hedge
its exposure to the Transaction on the ex-dividend date for such Cash Dividend
(after taking into account any Common Stock previously delivered to Purchaser
pursuant to Article 3).
 
Section 8.02 .  Other Dilution Adjustments.  If (x) any corporate event occurs
with respect to the Common Stock that has a dilutive or concentrative effect on
the theoretical value of the Common Stock (other than any Cash Dividend but
including, without limitation, a spin-off, a stock split, stock or other
dividend or distribution, reorganization, rights offering or recapitalization),
or (y) as a result of the definition of Trading Day (whether because of a
suspension of transactions pursuant to Section 4.02 or otherwise), any day that
would otherwise be a Trading Day during the Contract Period is not a Trading Day
or on such Trading Day, pursuant to Section 4.02, the Seller effects
transactions with respect to shares of Common Stock at a volume lower than
originally anticipated (as measured by the average daily trading volume, as
defined in Rule 10b-18(a)(1) promulgated under the Exchange Act, of the Common
Stock on the Business Day immediately preceding the Trade Date) with respect to
this Transaction, then in any such case, the Calculation Agent shall make
corresponding adjustments with respect to any variable relevant to the terms of
the Transaction, as the Calculation Agent reasonably determines appropriate to
preserve the fair value of the Transaction, and shall determine the effective
date of such adjustment.
 
 
ARTICLE 9
Miscellaneous
 
Section 9.01 .  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.
 
Section 9.02 .  Purchaser Indemnification.  The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Confirmation or any claim, litigation, investigation or proceeding
relating thereto, regardless of whether any of such Indemnified Person is a
party thereto, and to reimburse, within 30 days, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing, provided, however, that the Indemnifying Party
shall not have any liability to any Indemnified Person to the extent that such
Obligations (i) are finally determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).
 
Section 9.03 .  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to sell or deliver any shares of Common Stock or
other securities to the Purchaser, Seller may designate any of its affiliates to
sell or deliver such shares of Common Stock or other securities and otherwise to
perform the Seller’s obligations in respect of this Transaction and any such
designee may assume such obligations.  The Seller shall be discharged of its
obligations to the Purchaser only to the extent of any such performance that
complies with this Confirmation. For the avoidance of doubt, Seller hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Seller’s obligations in respect of this Transaction are not completed by
its designee, Seller shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.
 

 
 

--------------------------------------------------------------------------------

 

Section 9.04 .  Calculation Agent.  Whenever the Calculation Agent is required
to act or to exercise judgment in a any way with respect to this Transaction, it
will do so in good faith and in a commercially reasonable manner.  Following any
calculation by the Calculation Agent hereunder, upon request by the Purchaser,
the Calculation Agent will provide to the Purchaser by email to the email
address provided by the Purchaser a report (in a commonly used file format for
the storage and manipulation of financial data) setting forth in reasonable
detail the basis for such calculation.
 
Section 9.05 .  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that subject to Section 6.03 each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.
 
Section 9.06 .  Unenforceability and Invalidity.  To the extent permitted by
law, the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.
 
Section 9.07 .  Securities Contract.  The parties hereto agree and acknowledge
as of the date hereof that (i) the Seller is a “financial institution” within
the meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.
 
Section 9.08 .  No Netting or Setoff.   Obligations under this Transaction shall
not be netted, recouped or set off (including pursuant to Section 6 of the
Agreement) against any other obligations of the parties, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under this Transaction, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.
 
Section 9.09 .  Notices.  Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.
 
(a) If to the Purchaser:
 
Rambus Inc.
4440 El Camino Real
Los Altos, California 94022
Attention:  William DeLey
Title:  Senior Director and Treasurer
Telephone No:  650-947-5504
Facsimile No:   650-947-5001
 
(b) If to the Seller:
 
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities Inc.
4 New York Plaza, Floor 18
New York, NY  10004-2413
Attn:  Mariusz Kwasnik
Title:  Operations Analyst
EDG Corporate Marketing
Telephone: 212-623-7223
Facsimile: 212-623-7719



 
 

--------------------------------------------------------------------------------

 

JPMorgan Logo [jpmorganlogo.gif]


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
 

         
 
   
 
     
Yours sincerely,
 
J.P. MORGAN SECURITIES INC., as agent for JPMorgan Chase Bank, National
Association, London Branch
 
 
      By:
 /s/ Santosh Sreenivasan
       
Name: Santosh Sreenivasan
Title:   Managing Director



Confirmed as of the date first
above written:
 
RAMBUS INC.
 
 
 
By:
 /s/ Satish Rishi   
Name: Satish Rishi
 
Title:   Senior Vice President, Finance and Chief Financial Officer
     

 



JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority


 


 

